Citation Nr: 0835861	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected frostbite of the left foot.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected frostbite of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1950 to December 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted service connection for 
frostbite of the left and right foot and awarded a 10 percent 
disability rating for each foot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007). 

The veteran's service-connected residuals of frostbite have 
been rated pursuant to Diagnostic Code 7122 which provides 
the rating criteria for cold injury residuals.  Under this 
diagnostic code provision, a 10 percent disability rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent disability rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The maximum 30 percent disability rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2007).

Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, are to be rated separately under other 
diagnostic code provisions.  Other disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., are to be 
rated separately unless they are used to support an 
evaluation under Diagnostic Code 7122.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 1 (2007).

The veteran underwent a VA examination in March 2004.  The 
diagnosis was cold injury of the bilateral feet with 
significant symptoms of neuropathy dating to the time of his 
extensive cold exposure with no other etiology determined.  
He appeared to also have some bony abnormalities of his toes.

A letter from B. J. Harrison, M.D., dated in March 2005 shows 
that the veteran was said to have continued peripheral 
neuropathy with burning and painful feet.

A letter from Dr. Harrison dated in May 2005 shows that the 
veteran was being treated for residuals of frostbite of both 
feet.  It was indicated that the veteran's condition had 
worsened.

In light of the fact that the veteran's disability has 
apparently increased in severity since his last VA 
examination, and given that the most recent VA examination 
was conducted over four years ago, the Board finds that a 
thorough and contemporaneous VA examination is warranted so 
that the nature and current severity of the veteran's 
service-connected residuals of frostbite of the feet can be 
ascertained prior to further adjudication of this matter.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to service-
connected residuals of frostbite.  The 
claims file should be made available to 
and reviewed by the examiner.

All indicated tests and studies should be 
conducted. 
The examiner should identify all pathology 
found to be present.  It should be 
indicated whether the veteran exhibits 
arthralgia or other pain, numbness, or 
cold sensitivity.  The examiner should 
identify any tissue loss; nail 
abnormalities; color changes; locally 
impaired sensation; hyperhidrosis; or X-
ray abnormalities such as osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis.  

Any complications such as squamous cell 
carcinoma at the site of a cold injury 
scar; peripheral neuropathy; Raynaud's 
phenomenon; or muscle atrophy should also 
be identified.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.  Then the AMC should then re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to respond.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

